Exhibit 10.8

 

 

Stonepine Capital, L.P.

 

May 12, 2015

 

Viveve Medical, Inc.

150 Commercial St. 

Sunnyvale, CA 94086

 

Re:      Securities Purchase Agreement

 

To Whom It May Concern:

 

Reference is hereby made to that certain Securities Purchase Agreement (the
“Purchase Agreement”), by and between Viveve Medical, Inc., a Yukon Territory
corporation (the “Company”) and the Purchasers named therein, including
Stonepine Capital, L.P., a Delaware limited partnership (“Stonepine”), dated as
of the date hereof. This letter agreement (the “Letter Agreement”) is executed
in conjunction with, and is a material inducement to Stonepine agreeing to enter
into, the Purchase Agreement. Capitalized terms used but not defined herein
shall have the meanings ascribed to such terms in the Purchase Agreement. In the
event of a conflict between the terms of this Letter Agreement and the terms of
any other Transaction Document, the terms of this Letter Agreement shall
control. Stonepine and the Company hereby agree as follows:

 

 

1.

Stonepine Board Member. For so long as Stonepine owns at least 15% of the
Company’s outstanding equity securities, Stonepine shall have the option, but
not the obligation, to designate a Stonepine representative to serve on the
Company’s board of directors. Pursuant to paragraph 4 of Appendix 2 to the
Company’s Articles of Continuance, as filed on September 23, 2014 (the
“Charter”) and Section 4.06(b) of the Company’s By-Laws, dated August 7, 2014
(the “Bylaws”), the directors of the Company may, between annual meetings of the
Company, appoint one or more additional directors to serve until the next annual
meeting but the number of additional directors shall not at any time exceed one
third of the number of directors who held office at the expiration of the last
annual meeting. In furtherance of Stonepine’s rights under this Section 1,
subject to and in accordance with the Charter, Bylaws and Yukon Business
Corporation Act (the “YBCA”), the Company shall take all corporate actions
necessary such that, upon written notice from Stonepine regarding its election
to designate a Stonepine representative to serve on the Company’s board of
directors, the Company shall promptly, and in any event within two business
days, appoint such Stonepine representative to the board of directors pursuant
to paragraph 4 of Appendix 2 of the Charter and Section 4.06(b) of the Bylaws.

 

 
 

--------------------------------------------------------------------------------

 

  

 

2.

Additional Financings. Subject to the exceptions described below, the Company
and its Subsidiaries shall not contract with any party for any equity financing
(including any debt financing with an equity component) or issue any equity
securities of the Company or any Subsidiary or securities convertible or
exchangeable into or for equity securities of the Company or any Subsidiary
(including debt securities with an equity component) in any form (“Future
Offerings”) for so long as Stonepine owns at least 15% of the Company’s
outstanding equity securities, unless it shall have first delivered to Stonepine
written notice (the “Future Offering Notice”) describing the proposed Future
Offering, including the terms and conditions thereof, and providing Stonepine an
option to purchase up to its Aggregate Percentage (as defined below) of the
securities to be issued in such Future Offering, as of the date of delivery of
the Future Offering Notice, in the Future Offering (the limitations referred to
in the preceding sentence are collectively referred to as the “Capital Raising
Limitations”). For purposes of this Section 2, “Aggregate Percentage” at any
time with respect to Stonepine shall mean the percentage obtained by dividing
(i) the aggregate number of shares of Common Stock initially issued to Stonepine
on the date hereof by (ii) the aggregate number of shares of Common Stock
outstanding, on a fully diluted basis, on the date hereof. Stonepine can
exercise its option to participate in a Future Offering by delivering written
notice thereof to participate to the Company within three business days after
receipt of a Future Offering Notice, which notice shall state the quantity of
securities being offered in the Future Offering that Stonepine will purchase, up
to its Aggregate Percentage. In the event Stonepine fails to elect to fully
participate in the Future Offering within the periods described in this Section
2, the Company shall have 30 days thereafter to sell the securities of the
Future Offering that Stonepine did not elect to purchase, upon terms and
conditions no more favorable to the purchasers thereof than specified in the
Future Offering Notice. In the event the Company has not sold such securities of
the Future Offering within such 30-day period, the Company shall not thereafter
issue or sell such securities without first offering such securities to
Stonepine in the manner provided in this Section 2. The Capital Raising
Limitations shall not apply to (i) a loan from a commercial bank with or without
an equity feature, (ii) any transaction involving the Company’s issuances of
securities (A) as consideration in a merger or consolidation, (B) in connection
with any strategic partnership or joint venture (the primary purpose of which is
not to raise equity capital), or (C) as consideration for the acquisition of a
business, product, license or other assets by the Company (the primary purpose
of which is not to raise equity capital), (iii) the issuance of securities upon
exercise or conversion of the Company’s options, warrants or other convertible
securities outstanding as of the date hereof, (iv) the grant of additional
options or warrants, or the issuance of additional securities, under any Company
stock option plan, restricted stock plan or stock purchase plan for the benefit
of, and to incentivize, the Company’s employees or directors, or (v) any Exempt
Issuance to the extent not covered in the other exceptions set forth above.
Stonepine shall not be required to participate or exercise its right of first
refusal with respect to a particular Future Offering in order to exercise its
right of first refusal with respect to later Future Offerings.

 

 
 

--------------------------------------------------------------------------------

 

  

 

3.

Size of Offering. The Company shall sell, and the Purchasers, severally and not
jointly, shall purchase, up to an aggregate of $12 million of Shares and
Stonepine shall purchase approximately $5.75 million of Shares.

 

 

4.

Stonepine Counsel. At the Closing, the Company shall pay for the fees and
expenses of Stonepine’s legal counsel in connection with the negotiation,
preparation, execution, delivery and performance of this Agreement and the
transactions contemplated hereby and related hereto; provided that the Company’s
obligation hereunder shall be limited to $20,000.

 

Please execute this letter agreement where indicated below to confirm the
foregoing understanding.


 

[Remainder of page intentionally left blank]

 

 
 

--------------------------------------------------------------------------------

 

 

Very truly yours,

 

 

Stonepine Capital, L.P.

 

 

By: /s/ Timothy P. Lynch

Name: Timothy P. Lynch

Title: Managing Member of General Partner

 

 

Acknowledged and Agreed:

 

Viveve Medical, Inc.

 

 

By: /s/ Scott Durbin____________________

Name: Scott Durbin

Title:     Chief Financial Officer

 

 